Dismissed and Memorandum Opinion filed August 9, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00096-CV

                            ERIC GREER, Appellant

                                         V.
   SUJIT SAMUEL A/K/A SAMUEL SUJIT AND NINA ANN MATHEN,
                          Appellees

              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1179671

                          MEMORANDUM OPINION

      This appeal is from a judgment signed February 2, 2022. The clerk’s record
was filed February 24, 2022. The reporter’s record was filed May 25, 2022. No
brief was filed.

      On June 30, 2022, this court issued an order stating that unless appellant
filed a brief on or before August 1, 2022, the appeal was subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal for want of
prosecution.



                                      PER CURIAM


Panel consists of Justices Spain, Poissant, and Wilson.




                                         2